Citation Nr: 1517117	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  05-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than May 5, 2010 for the assignment of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 40 percent for service-connected disc space narrowing L4-L5 and wedging of T12-L1 (hereinafter low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 1986.  

These matters come before the Board of Veteran's Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO denied entitlement to a disability rating in excess of 20 percent for the Veteran's spine disability.  Thereafter, the Veteran underwent a VA examination in November 2005 and in a supplemental statement of the case dated in December 2005, the rating for the Veteran's spine disability was increased to 40 percent.  The Veteran appealed.
In a June 2012 remand of that claim, the Board found that entitlement to a TDIU had been raised by the record.  Entitlement to a TDIU was granted in an August 2014 statement of the case with an effective of May 5, 2010.  The Veteran disagrees with the denial of a TDIU prior to May 5, 2010.

A hearing was held before the undersigned Veterans Law Judge in June 2007.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to a disability rating in excess of 40 percent for a service-connected low back disability is addressed in the remand portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not worked since May 2003 when he left his job as a corrections officer on account of his back disability which kept him from performing the physical requirements of the job. 
2.  The Veteran has been receiving social security disability benefits on account of his back disability and depression since April 2004.

3.  The record prior to May 5, 2010, when the Veteran was granted service connection for posttraumatic stress disorder (PTSD) and met the schedular criteria for entitlement to a TDIU, does not indicate the Veteran was unemployable due solely to the disabilities that were service-connected at that time, to include a low back disability, radiculopathy of the left lower extremity, residuals of a left ankle injury, tinnitus and hearing loss.


CONCLUSION OF LAW

Prior to May 5, 2010 the criteria necessary to establish entitlement to a TDIU were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In June 2012, the Board found that the issue of entitlement to a TDIU had been raised by the record as part of the Veteran's increased rating claims.  Thereafter, in October 2012, the RO sent the Veteran a notice letter indicating what was required to demonstrate entitlement to a TDIU and encouraging the Veteran to file a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  In a July 2014 supplemental statement of the case, the RO explained the requirements for entitlement to a TDIU and granted a TDIU as of the date the Veteran met the schedular criteria for entitlement on May 5, 2010.

The record also reflects that the RO obtained the Veteran's VA treatment records and Social Security Administration (SSA) disability records.  There is no indication that records dated prior to May 5, 2010 that would be relevant to the Veteran's TDIU claim exist that have not yet been associated with the electronic claims file.

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.

II. Entitlement to a TDIU prior to May 5, 2010

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Prior to May 5, 2010, service connection was in effect for traumatic arthritis of the spine rated as 40 percent disabling from November 5, 2005, for residuals, left ankle injury rated as 20 percent disabling from March 17, 2004, for tinnitus rated as 10 percent disabling from October 7, 2004, for radiculopathy of the left lower extremity rated as 10 percent disabling from March 17, 2004 and for hearing loss which was assigned a noncompensable rating from October 7, 2004.  The Veteran's combined disability rating was 60 percent.  Therefore, prior to May 5, 2010, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16 (a) were not met.  

Given these facts, prior to May 5, 2010, the date on which the Veteran met the schedular requirements for entitlement,  TDIU could only be granted on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  If the evidence prior to May 5, 2010 reflects that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, his claim could be referred to the Director of the VA Compensation and Pension Service for consideration of whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The Veteran initially applied for a TDIU in April 2004.  In August 2004, the RO denied entitlement to a TDIU because it had not been shown that the Veteran's service-connected disabilities, to include residuals of a left ankle injury rated as noncompensable and traumatic arthritis of the back rated as 20 percent disabling, rendered him unemployable.  The RO referenced a statement from the Veteran's former employer that he was not working due to "unavailability."  

The Veteran filed for social security disability in July 2003, claiming an onset date of May 10, 2003.  At a hearing in October 2005, the date of alleged onset was changed to April 29, 2004.  In an October 2005 correspondence in support of the Veteran's application, it was noted that the Veteran worked as a corrections officer until April 2003 when he stopped working because of a back problem.   In January 2006, the SSA determined that degenerative disc disease, arthritis and depression were medically determinable "severe" impairments.  It was found that the Veteran was released from work in April 2003 due to his back problems and that in July 2003, it was noted the Veteran was exhibiting depressive symptoms. The SSA determined in its decision that the Veteran retained the residual functional capacity to lift and carry up to 10 pounds and sit six hours in an eight-hour workday with occasional standing and walking.   Disability benefits were granted effective from April 29, 2004 based on an exertional capacity for sedentary work, and the claimant's age, education, and work experience.  The Veteran was found to be disabled as directed by SSA medical vocational rule 201.14.

The evidence shows that at the time of the SSA determination the Veteran was capable of sedentary employment and therefore, entitlement to a TDIU had not been demonstrated at that time.

In November 2005, the Veteran underwent a VA examination of his back and ankle.  It was indicated that both medical problems affected his ability to perform his previous occupation as a correction officer because he was not able to perform the physical activities required for the job.  

In November 2008, the Veteran underwent a VA examination of the stomach.  The examiner noted that the Veteran was collecting social security disability and that he walked with a cane due to "other medical problems."  It was indicated that if his only problem were stomach upset and distress, that would not prevent him from working in his previous job as a corrections officer.

The record suggests that the Veteran's unemployability is caused by a combination of his service-connected disabilities, to include a psychiatric disability that was not service-connected prior to May 5, 2010.  When considering eligibility for a TDIU, it is not appropriate to consider non-service-connected disabilities and, as such, prior to May 5, 2010, the Veteran's psychiatric disorder could not be considered as evidence that might support the grant of TDIU or evidence that support referral for extraschedular consideration of TDIU.  

A review of the records does reflect that the Veteran stopped working in his former occupation in 2003 on account of a service-connected back disability.  There is also evidence that the Veteran's back and ankle disabilities affect his ability to be employed in jobs that are physically demanding and that he could no longer work in his chosen field as a corrections officer.  However, the evidence does not support a finding that the Veteran would be unable to maintain any substantially gainful employment solely on account of his back disability, left ankle disability, radiculopathy, tinnitus and hearing loss, the disabilities for which he had been granted service-connected prior to May 5, 2010.  The Veteran's social security records indicate the Veteran did have the capacity for sedentary work and since depression could not be considered as one of the disabilities precluding the Veteran from maintaining employment prior to May 5, 2010, the Board finds that May 5, 2010 is the correct effective date for TDIU and that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a TDIU prior to May 5, 2010 is denied.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.

The Veteran originally sought a rating in excess of 20 percent for his service-connected low back disability in August 2003.  Initially, this claim was denied in an August 2004 rating decision and subsequent statement of the case dated in January 2005.  Thereafter, the Veteran underwent a VA examination in November 2005 and in a supplemental statement of the case dated in December 2005, the rating for the Veteran's low back disability was increased to 40 percent.  The Veteran appealed.

In May 2008, the Board remanded the claim to provide the Veteran proper notice regarding the rating criteria for spinal disabilities.

In November 2010, the Board remanded the claim again for another VA examination of the Veteran's spine and to ensure the Veteran was provided with proper notice regarding the criteria for Intervertebral Disc Syndrome (IVDS). 

The Veteran underwent an examination in January 2011.  Another examination was performed on the Veteran's spine in December 2011, but, this examination report was not considered by the RO in a supplemental statement of the case.  When the Board reviewed the claim again in June 2012, the Veteran had still not been provided with proper notice, to include the rating criteria for IVDS, in a notice letter, the statement of the case or the supplemental statement in the case.  The claim was remanded again to provide this notification.  In October 2012, the RO sent the Veteran a notification letter than included the IVDS criteria.  In addition, the July 2014 supplemental statement of the case also included the IVDS criteria.

The claim is again before the Board.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).   With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2013).  

Under the IVDS Formula, an evaluation of 40 percent is granted for incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A higher evaluation of 60 percent is not warranted unless there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.

The most recent examinations of record dated in January and December 2011 do not support entitlement to a disability rating in excess of 40 percent and entitlement to a higher rating is not factually ascertainable in the Veteran's treatment records.  Notably, the range of motion measurements for the thoracolumbar spine as measured in January 2011 and December 2011 differ greatly.  

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent spine examinations took place around four years ago and range of motion results differed greatly between those examinations.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  

Based on the foregoing, the Board will remand the claim to retrieve any outstanding treatment records and to schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability.
Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his low back disability that are not already in the claims file.  Request any records properly identified by the Veteran.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected low back disability.

The electronic claims file should be made available for review and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing administered with a goniometer. 

Along with actual measurement of range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  
The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.
4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


